Hoke, J.
There is evidence to support bis Honor’s findings of fact, wbicb makes them as binding as a verdict of tbe jury thereon. Stokes v. Cogdell, 153 N. C., 181; Branton v. O’Briant, 93 N. C., 99. His conclusions of law are correctly made, and we see no reason for disturbing tbe judgment wbicb has been rendered in tbe case.
It is chiefly urged for error that defendant is estopped from resisting plaintiff’s claims for indefinite renewals by reason of a letter, dated 25 March, 1903, of defendant to plaintiff, introduced in evidence and appearing on page 45 of tbe record, as follows:
“In further explanation of our contract of 10 April, 1901, I wish to state that it is my purpose to allow your renewal interest of 1 per cent, as stated in tbe contract, to continue as long as tbe policies remain in force and I remain with tbe Mutual Benefit. Of course, you understand that at my death my contract with tbe company would terminate and my renewal interest would only continue for tbe period of years as stated in my contract with tbe company, and your interest in renewals would have to terminate necessarily, in tbe same manner and at tbe same time as my contract with tbe company. You understand, and I so stated to you, that I could not guarantee to you or bold out to you any inducements in tbe way of renewals wbicb are not guaranteed to me under my contract with tbe company. I would not undertake to offer any inducements further than those which are given me .under my contract with tbe company itself.” Tbe position being, as we understand it, that this letter contains written acknowledgment of plaintiff’s claim for indefinite renewals, and that it is not permissible for defendant to maintain *672tbe contrary by parol evidence. But we do not concur in tbis view. Even if tbe letter were in terms conclusive, it is not and does not purport to be tbe contract between tbe parties on wbicb plaintiff sues, and wbicb was entered into, if at all, two years before. It is only a statement of defendant’s then recollection of tbe contract; in writing, it is true, but in no sense contractual witbin tbe meaning of tbe principle wbicb forbids tbe introduction of parol evidence in contradiction of written agreements. But tbe letter itself is not conclusive in its terms, for, while in tbe first part of it there seems to be an admission of plaintiff’s claim for renewals to tbe death of defendant or while be remains with tbe company, there is tbe restriction that defendant could not guarantee to plaintiff or bold out to him any inducements in the way of renewals wbicb are not guaranteed to defendant under bis contract with tbe company; that defendant could not undertake to offer any inducements further than those given defendant under bis contract with tbe company itself, etc. It was proved that defendant’s commissions on renewals were limited to tbe nine years, so that, even if tbe letter was intended to be contractual in character, it is so far ambiguous that parol evidence would have to be resorted to in order to arrive at its true significance.
Having given tbe facts in evidence our most careful consideration, we are of opinion that tbe controversy has been properly disposed of on its merits and tbe judgment in defendant’s favor should be affirmed.
Affirmed.